On this application, appellee, for the first time, insists that the decree rendered by the, chancellor, following the verdict of the jury, *Page 475 
should be considered by this court as conclusive of all issues presented by the record in this cause. The writer cannot agree. Nor does the writer concede that the decree rendered in agreement with the verdict may not be reviewed by this court save upon a bill of exceptions reserved and certified as in cases at law. The bill is one to remove a cloud upon title. But the record shows affirmatively that this court has before it all the evidence offered in the court below and reproduced here for the consideration of this court; this in accord with the practice in chancery cases generally, that there is no need of a bill of exceptions to get the case fully and accurately before the court. My judgment is that the case is presentable for review as are other cases in equity, and that this court, considering all the evidence, has the right, the power, and the duty to provide by its judgment that justice and equity be done. The record shows indubitably that this court has before it every syllable of the evidence that went to the jury on the trial of the issue submitted to it. To my mind, nothing can be clearer than that the court here is under duty to pass upon the issues presented, and to render such decree as equity and good conscience demand, and such decree, in my opinion, would confirm the title for which appellant paid his money in accordance with his bid made at a public sale ordered by a competent court, held in every respect according to law, and not questioned by appellees for five years thereafter. This opinion is in accord with the law as heretofore declared by justices of this court whose opinions are held in highest respect by the courts everywhere. Adams v. Munter, 74 Ala. 338; Ex parte Colvert, 188 Ala. 650, 65 So. 964. This court appears to have followed the procedure here indicated in Alabama, T. 
N. R. Co. v. Aliceville Lumber Co., 199 Ala. 391, 74 So. 441. In the brief for appellee on this rehearing, emphasis is laid upon the language of section 9908 which says that "the court is bound by the result", meaning the jury's finding of fact, but, we note it immediately adds, "but may, for sufficient reasons, order a new trial," and the writer is very clearly of opinion that the decree in this cause is reviewable just as is any other decree in equity brought here for review, and that the record affords every possible opportunity for knowing the merits of the decree rendered by the trial court, and I may add, if that be of any consequence, that, evidently, such was the opinion of appellees' counsel on the original submission. I am, therefore, of opinion that the decree should be reversed, and a decree here rendered confirming appellant's title and dismissing appellee's cross-bill.
THOMAS, J., concurs.